Order entered April 30, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00020-CR

                              STEPHEN LEN HEJNY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-58342-S

                                            ORDER
         The Court REINSTATES the appeal.

         On March 19, 2014, this Court ordered the Honorable Mary Murphy, Presiding Judge of

the First Administrative Judicial Region, to refer this matter to the Presiding Judge of the Dallas

County District Courts for a determination of whether this case should be transferred from the

282nd Judicial District Court to another court to provide for the “efficient operation of the court

system and effective administration of justice.” See TEX. GOV’T CODE ANN. § 74.092(10) (West

2013). Additionally, the order required findings regarding why appellant’s brief has not been

filed.   We received correspondence from the Honorable Mary Murphy stating that, to her

understanding, neither the Honorable Andy Chatham, Presiding Judge, 282nd Judicial District

Court, the Honorable Robert Burns, Presiding Judge of the Dallas County District Courts, nor
Michael Casillas of the Dallas County District Attorney’s Office had received the Court’s March

19, 2014 order. We have now received the trial court’s findings.

          We ADOPT the findings that: (1) the trial court conducted a search through the OnBase

and FORVUS systems and determined there is no “remand” order of this Court on the system;

(2) the trial court never received copies of our abatement orders; (3) appellant is indigent; and (4)

Katherine Drew of the Dallas County Public Defender’s Office has been appointed to represent

appellant in this appeal.

          We DIRECT the Clerk to add Katherine Drew as appellant’s attorney of record.

          We further DIRECT the Clerk to contact the Court Coordinators of the Criminal District

Court No. 1 and the 282nd Judicial District Court to obtain the correct e-mail addresses for those

courts.

          We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mary Murphy, Presiding Judge of the First Administrative Judicial Region; the

Honorable Robert Burns, Presiding Judge of the Dallas County District Courts; the Honorable

Andy Chatham, Presiding Judge, 282nd Judicial District Court; Katherine Drew; and Michael

Casillas.


                                                      /s/     LANA MYERS
                                                              JUSTICE